Citation Nr: 1110814	
Decision Date: 03/18/11    Archive Date: 03/30/11

DOCKET NO.  09-08 880	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for residuals of a right ear injury, to include hearing loss.

2.  Entitlement to an increased rating for an atrophic toenail as residual to a left foot injury, currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

G. Slovick, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1948 to April 1955.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.

The Veteran testified at a Board hearing before the undersigned Acting Veterans Law Judge at the Huntington, West Virginia RO in November 2010.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran wishes to reopen his claim for entitlement to service connection for residuals of a right ear injury, to include hearing loss.  Briefly, the Veteran was denied service connection for his right ear disorder in a June 1993 rating decision.  In support of its denial, the RO explained that the evidence failed to show an in-service injury to the right ear and that the separation physical showed that hearing was within normal limits bilaterally.  The Veteran appealed the RO's decision to the Board and in June 1996, the Board denied the Veteran's claim on the basis that the medical evidence failed to substantiate the claim.  The Veteran did not appeal and the June 1996 Board decision became final.

The Court has held that, in claims to reopen, the duty to notify requires that the Secretary look at the bases for the denial in the prior decision and respond with a notice letter that describes what evidence would be necessary to substantiate the element or elements required to establish service connection that were found insufficient in the previous denial.  See Kent v. Nicholson, 20 Vet. App. 1 (2006). 

The Veteran was provided notice of the general criteria necessary for reopening a previously denied claim in a November 2006 VCAA notification letter.  Regrettably, however, the November 2006 notification letter erroneously referred to the June 1993 RO decision when it described the reasons for the prior denial when in fact the June 1996 Board decision was the last final decision on the claim.  Thus, as Veteran was misinformed as to the evidence necessary to reopen the claim, the Kent notice is found to be inadequate.  The Veteran must be given adequate notification in accordance with the mandates of Kent v. Nicholson, to include information pertaining to the rationale behind the Board's June 1996 denial, before the Board may make a determination on his claim to reopen.
 
Regarding his claim for an increased rating for an atrophic toenail, the Veteran contends that his service-connected left foot disorder symptoms warrant a disability rating in excess of 20 percent.  

The Board notes that the Veteran's last VA foot examination was in November 2007.  As it has been over three years since his last examination, the Veteran should be afforded a new VA examination for the purpose of determining the current severity of this disorder.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  See also Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA has a duty to provide the Veteran with a thorough and contemporaneous medical examination) and Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (an examination too remote for rating purposes cannot be considered contemporaneous).




Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  The AMC/RO must provide the Veteran with a VCAA notification letter that contains the information required by Kent v. Nicholson for the issue of whether the Veteran has submitted new and material evidence to reopen a previously denied claim for service connection for residuals of a right ear injury, to include hearing loss.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  The letter should include information as to what constitutes new and material evidence to reopen the claim as determined by the evidence of record at the time of the previous June 1996 Board decision, as well as the evidence and information necessary to establish entitlement to the underlying claim for the benefit sought. 

The letter should describe what evidence would be necessary to substantiate the element or elements required to establish the underlying claims that were found insufficient in the previous denials.

2.  As to the claim for increased rating, the AMC/RO should take appropriate action to secure any records which have not been previously secured for inclusion in the claims file.  All attempts to secure this evidence must be documented in the claims file.  If the AMC/RO cannot locate any identified records, the AMC/RO must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The AMC/RO must then: (a) notify the Veteran of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claim.  The Veteran must then be given an opportunity to respond.

3.  Thereafter, the Veteran should be afforded a VA foot examination.  The claims folder is to be made available for the examiner to review.  In accordance with the latest AMIE worksheets for rating foot disorders, the examiner is to provide a detailed review of the Veteran's pertinent medical history, current complaints, and the nature and extent of any disability.  A complete rationale for any opinions expressed must be provided.

4.  The Veteran is to be notified that it is his responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2010).  In the event that the Veteran does not report for the aforementioned examination, documentation should be obtained which shows that notice scheduling the examination was sent to the last known address.  It should also be indicated whether any notice that was sent was returned as undeliverable.

5.  After completing the requested actions, and any additional notification and/or development deemed warranted, the RO should readjudicate the claims on appeal in light of all pertinent evidence and legal authority.

6.  If any of the benefits sought on appeal remain denied, the RO must furnish to the claimant and his representative an appropriate supplemental statement of the case that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
N. RIPPEL
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


